          Case 3:17-md-02801-JD Document 377 Filed 11/07/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


 Date: November 5, 2018                                              Judge: Hon. James Donato

 Time: 23 minutes

 Cases:        MD-17-02801-JD In re Capacitors Antitrust Litigation (No. III)

               C-17-03472-JD The AASI Beneficiaries Trust, by and through Kenneth A. Welt,
               Liquidating Trustee v. AVX Corporation et al

               C-17-07046-JD Avnet Incorporated v. Hitachi Chemical Company Limited et al

               C-17-07047-JD Benchmark Electronics Incorporated et al v. AVX Corporation et al


 Attorney(s) for Plaintiff(s):   Lori P. Lustrin
 Attorney(s) for Defendant(s):   Daryll Foix/Katherine Larkin-Wong/Charles E. Tompkins

 Deputy Clerk: Tana Ingle

                                        PROCEEDINGS

Telephonic Discovery Hearing (Not Reported) - Held

                                    NOTES AND ORDERS

The Court held a telephonic conference to address discovery disputes raised by parties over
depositions of Mr. Takahashi and Mr. Miyakawa.

The Court grants plaintiffs a four-hour telephonic deposition of Mr. Takahashi. Plaintiffs’
request for an in-person deposition (to be taken in Hong Kong) is denied on the basis that
Mr. Takahashi is a retired employee and plaintiffs have already had the opportunity to take a
30(b)(6) deposition of defendant Soshin. The parties may request further court assistance in the
event Mr. Takahashi refuses to sit for the deposition.

The Court also grants plaintiffs a three-hour telephonic deposition of Mr. Miyakawa, who is a
current employee of Soshin. The Court finds that a three-hour telephonic deposition is a minimal
burden. Though some overlap is ok, plaintiffs are directed to focus as much as possible on topics
and questions that are new and unique to Mr. Miyakawa. The parties are to work together on the
appropriate location for the telephonic deposition.
